DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 5-7 are objected to because of the following informalities:  
In claim 5, the phrase ‘a step of’ has been struck from the claim but line 8 still recites “(b) step”. 
In each of claims 5, 6 and 7, an amendment is in place to remove the term ‘step’ from the claim language, however each of the above claims now recites elements such as “using the image of the crop specified in the (c)”.  This terminology creates clarity issues, and it would be better to specifically address the element the claim is drawing back to.  For example a better wording would be ‘using the image of the specified image of the crop’ to clearly draw back to the exact element in step (c) rather than reciting all of the given letters process.  Please correct this to avoid term confusion and potential antecedent issues. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim limitation “model generation unit configured to”, specification unit configured to”, and “index calculation unit configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each term recites the generic term ‘unit’ in place of ‘means’ and fails to have implicit or disclosed structural implementation that is given to the level of detail required by the statutes.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kargieman (herein after Kar)(US Pub 20170250751) in view of Itzhaky (herein after Itz)(US Pub 20160148104).
Re claim 1, Kar discloses a vegetation index calculation apparatus comprising: 
a learning model generation unit configured to generate a learning model (Paragraphs 40-45, 111, 114-115, 117-118), by using an image of a crop targeted (42, 45-46, 48-50, 53-54, 77-78, 111, 135-136, 143) for calculation of a vegetation index (Paragraphs 47-49, 118, 143); to learn a feature amount of the image of the crop (Paragraphs 40-45, 111, 114-115, 117-118); 
an image acquisition unit (Paragraphs 35, 38-40, 111, 114) configured to acquire an aerial image (Paragraphs 35, 38-40, 111, 114) of a target region where the crop is being grown (42, 45-46, 48-50, 53-54, 77-78, 111, 135-136, 143); 
a specification unit (42, 45-46, 48-50, 53-54, 77-78, 111, 135-136, 143) configured to apply the aerial image acquired by the image acquisition unit to the learning model generated by the learning model generation unit (42, 45-46, 48-50, 53-54, 77-78, 111, 135-136, 143), and specify the image of the crop (42, 45-46, 48-50, 53-
a vegetation index calculation unit (Paragraphs 47-49, 118, 143) configured to calculate the vegetation index of the crop (Paragraphs 47-49, 118, 143), using the image of the crop specified by the specification unit (42, 45-46, 47-50, 53-54, 77-78, 118, 135-136, 143); however Kar fails to explicitly disclose wherein (1) generating the learning model further comprises using an image of plants other than the crop.
This design is however discloses by Itz.  Itz discloses generating the learning model further comprises using an image of plants other than the crop (Paragraphs 42-43, 45-46, 48 and 50).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kar in order to incorporate the inclusion of training images comprising crops which are not the target crop in a given instance as shown in Itz as Kar discloses the use of various and different training images without the specific explanation of the different crops, so it would be obvious and carry expected results and performance functionality for the design to be able to actively and accurately discern between different types of crops to understand issues and boundaries within a given area of image and allow for a focused processing of only the targeted elements of a given image or environment improving the results and reducing overhead consumption of information processing that is not desired to useable to a given situation.


(a) a step of generating a learning model (Paragraphs 40-45, 111, 114-115, 117-118), by using an image of a crop targeted (42, 45-46, 48-50, 53-54, 77-78, 111, 135-136, 143) for calculation of a vegetation index (Paragraphs 47-49, 118, 143) to learn a feature amount of the image of the crop (Paragraphs 40-45, 111, 114-115, 117-118); 
(b) a step of acquiring an aerial image (Paragraphs 35, 38-40, 111, 114) of a target region where the crop is being grown (42, 45-46, 48-50, 53-54, 77-78, 111, 135-136, 143); 
(c) a step of applying the aerial image (42, 45-46, 48-50, 53-54, 77-78, 111, 135-136, 143) acquired in the (b) step to the learning model generated in the (a) step (42, 45-46, 48-50, 53-54, 77-78, 111, 135-136, 143), and specifying the image of the crop in the aerial image acquired in the (b) step (42, 45-46, 48-50, 53-54, 77-78, 111, 135-136, 143); and 
(d) a step of calculating the vegetation index of the crop (Paragraphs 47-49, 118, 143), using the image of the crop specified in the (c) step (42, 45-46, 47-50, 53-54, 77-78, 118, 135-136, 143); however Kar fails to explicitly disclose wherein (1) generating the learning model further comprises using an image of plants other than the crop.
This design is however discloses by Itz.  Itz discloses generating the learning model further comprises using an image of plants other than the crop (Paragraphs 42-43, 45-46, 48 and 50).

Re claim 3, the combined disclosure of Kar and Itz as a whole discloses the vegetation index calculation apparatus according to claim 1, Kar further discloses wherein the learning model generation unit creates (Paragraphs 42-43), by deep learning (Paragraphs 42-43), a classifier that identifies an image of the crop (Paragraphs 42-43) taken from the sky (Paragraphs 42-43) and an image of the plants other than the crop (Paragraphs 42-43; as noted above Kar discloses multiple training elements, Itz specifically recited the use of addition crops Paragraphs 42-43, 45-46, 48 and 50) taken from the sky from an aerial image for learning (Paragraphs 42-43), and sets the created classifier as the learning model (Paragraphs 40-45, 111, 114-115, 117-118).

.













Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kar and Itz as applied to claims 1, 5 and 9 above, and further in view of Redden (US Pub 20130235183).
Re claim 2, the combined disclosure of Kar and Itz as a whole discloses the vegetation index calculation apparatus according to claim 1, and while Kar explicitly shows generating the model based on the crop (42, 45-46, 48-50, 53-54, 77-78, 111, 135-136, 143) and Itz explicitly shows the generation based on the plants other than the crop (Paragraphs 42-43, 45-46, 48 and 50); the combination fails to explicitly disclose wherein the learning model generation unit extracts feature amounts indicating shape, color and position in each of a region where the crop exists and a region where the plants other than the crop exist from an aerial image for learning, learns the feature amounts indicating shape, color and position of the region where the crop exists using a 
This design is however disclosed by Redden.  Redden discloses wherein the combination fails to explicitly disclose wherein the learning model generation unit extracts feature amounts indicating shape (Paragraphs 25, 27, 29-30), color (Paragraphs 25, 27, 29-30) and position (Paragraphs 25, 27, 29-30) in each of a region where the crop exists (Paragraphs 25, 27, 29-30) and a region where the plants other than the crop exist (Paragraphs 25, 27, 29-30) from an aerial image for learning (Paragraphs 25, 27, 29-30), learns the feature amounts indicating shape (Paragraphs 25, 27, 29-30), color (Paragraphs 25, 27, 29-30) and position (Paragraphs 25, 27, 29-30) of the region where the crop exists using a support vector machine (Paragraphs 25, 27, 29-30), and generates a learning model indicating a result of the learning (Paragraphs 25, 27, 29-30).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kar in order to incorporate the feature extraction as shown in Redden in order to allow for a greater level of detail in the training and thus the review and extraction of information from a given image based on the higher quality of model training utilizing details specific to the scope of plant/vegetation review and processing.

Re claims 6 and 10; the combined disclosure of Kar and Itz as a whole discloses the method associated non-transitory computer readable medium as shown in claims 5 and 9; and while Kar explicitly shows generating the model based on the crop (42, 45-
This design is however disclosed by Redden.  Redden discloses wherein, in the (a) step, feature amounts indicating shape (Paragraphs 25, 27, 29-30), color (Paragraphs 25, 27, 29-30) and position (Paragraphs 25, 27, 29-30) in each of a region where the crop exists (Paragraphs 25, 27, 29-30) and a region where the plants other than the crop exist (Paragraphs 25, 27, 29-30) are extracted from an aerial image for learning (Paragraphs 25, 27, 29-30), the feature amounts indicating shape (Paragraphs 25, 27, 29-30), color (Paragraphs 25, 27, 29-30) and position (Paragraphs 25, 27, 29-30) of the region where the crop exists are learned using a support vector machine (Paragraphs 25, 27, 29-30), and a learning model indicating a result of the learning is generated (Paragraphs 25, 27, 29-30).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kar in order to incorporate the feature extraction as shown in Redden in order to allow for a greater level of detail in the training and thus the review and extraction of information from a given image based on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631